214 F.3d 836 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Kip R. Jones,    Defendant-Appellant.
No. 99-2527
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 11, 2000
Decided May 26, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 2:97CR20062--Michael P. McCuskey, Judge.
Before Coffey, Easterbrook, and Evans, Circuit Judges.
Easterbrook, Circuit Judge.


1
Kip Jones pleaded  guilty to a cocaine offense, reserving the right  to appeal from the denial of his motion to  suppress evidence. See Fed. R. Crim. P. 11(a)(2).  Police entered Jones's apartment on the authority  of a search warrant. Jones does not dispute the  validity of the warrant, but he does protest the  manner of its execution.


2
An officer pounded loudly on the door, shouting  "Decatur Police! Search warrant! Open the door!"  When the occupants did not respond, the officer  tried the door, found it unlocked, and opened it  slightly. A second officer hit the door with a  battering ram, and it flew open. One of the  officers looked into the living room and, seeing  no one, tossed in a concussion grenade (which the  police call a "flash-bang device"). A concussion  grenade produces a brilliant flash and a loud  noise designed to stun and disorient persons  nearby, making resistance less likely. A member  of the police team found Jones at a table  approximately 15 to 20 feet from the front door  and instructed him to "get down." Instead, Jones  stood up and was tackled, being struck on the  right side of the neck in the process. Officers  then handcuffed Jones, who had been unarmed, and  conducted their search, finding marijuana,  cocaine, and equipment for weighing drugs. No  weapon was to be found in the apartment, though  the officers did locate 26 rounds of ammunition.  While the search continued, Jones initiated a  conversation with some officers, who moved him to  the bedroom, administered Miranda warnings, and  took a statement in which Jones admitted dealing  in these drugs and sought to open negotiations  about the exchange of lenience for additional  cooperation.


3
Jones does not contend that the officers  violated 18 U.S.C. sec.3109 or the fourth  amendment, see Wilson v. Arkansas, 514 U.S. 927  (1995), by giving insufficient notice before  using the battering ram. What he does contend is  that the entry was conducted in an unreasonable  manner--that it was gratuitous to use a battering  ram on a door already open, to throw an explosive  device into the apartment (especially because the  police knew that Jones's girlfriend and her six-  year-old child were present), and to tackle him  when, perhaps stunned by the explosion, he did  not immediately drop to the floor. The district  court held that the officers' conduct was  reasonable in all respects. We are less certain.  Richards v. Wisconsin, 520 U.S. 385 (1997),  rejects an argument that drug dealers are  invariably so dangerous that no-knock entries are  proper; by the same token, police cannot  automatically throw bombs into drug dealers'  houses, even if the bomb goes by the euphemism  "flash-bang device." The police did not believe  that Jones was an unusually dangerous drug  dealer. True, his criminal record included a  weapons offense (for which Jones had received a  non-custodial sentence), and guns are common in  the drug trade, but this was a given in Richards  as well. Police had little reason to apply a  battering ram to a door that was already ajar,  and using the concussion grenade created a risk  that people close to the detonation point would  be injured. Children are especially vulnerable,  and the officers knew that one was in the  apartment. Although they peeked inside the living  room, planning not to use the device if they saw  the child, they could have missed someone in a  corner or behind the furniture. A child who hears  the door being broken down is likely to hide.


4
If this were a damages action seeking  compensation for injury to the occupants or the  door, the claim would be a serious one. But it is  not a damages action, so whether one would  succeed is not something we need decide. Jones  wants us to hold that the fourth amendment  precludes the use of the evidence that the  officers found in his apartment. That argument  must be rejected for a reason unrelated to the  strength of the contention that the officers  behaved inappropriately: the exclusionary rule  depends on causation. A warrant authorized the  entry, so seizure of evidence was inevitable.  Murray v. United States, 487 U.S. 533, 536-41  (1988). A battering ram, flash-bang device, or  blow to the neck could affect the seizure only by  surprising or stunning the occupants so that they  could not destroy evidence. The principal  function of a concussion grenade is to protect  officers from weapons fire, not to uncover  evidence otherwise concealed. An argument that  the suspects would have destroyed the drugs, if  only they had more time and full possession of  their faculties, is not a good reason to suppress  probative evidence of crime. See Segura v. United  States, 468 U.S. 796, 813-16 (1984). No other  causal chain could be at work, so as in other  inevitable-discovery cases the officers' errors  (if errors they were) do not lead to suppression.  See Nix v. Williams, 467 U.S. 431 (1984). See  also United States v. Jones, 149 F.3d 715 (7th  Cir. 1998).


5
Jones's statement similarly is admissible, for  his custody was lawful, and he does not contend  that 30 minutes after the entry he was still so  disoriented by the explosion that the statement  was involuntary. A confession that occurs during  unlawful custody, or was influenced by unlawfully  seized evidence, must be suppressed unless  intervening events demonstrate that the  illegality did not cause the confession. Oregon  v. Elstad, 470 U.S. 298 (1985); Brown v.  Illinois, 422 U.S. 590 (1975); Wong Sun v. United  States, 371 U.S. 471 (1963). Because Jones was in  lawful custody, cases such as Brown do not assist  him. See New York v. Harris, 495 U.S. 14 (1990).  Given the inevitable-discovery doctrine, the  police were not in possession of any forbidden  fruit. If the police had used spray paint to  decorate Jones's door with graffiti, or stolen a  family heirloom, these unlawful acts would not  have spoiled a confession, because they would not  have induced an innocent person to confess (or  even made it more likely that a guilty person  would do so). Just so here.


6
Only a link between the manner of the entry and  the statement would set up a claim to  suppression, and Jones does not try to establish  such a link. His argument supposes that the  discovery of the drugs was itself unlawful. Jones  contends that the entry "was for the very purpose  of trying to find illegal drugs, and then to use  the finding of the drugs as leverage to obtain  [his] confession". The idea, in other words, is  that a person knowing that the police had the  goods on him would confess as part of a strategy  to negotiate for terms. Jones, who initiated the  conversation that culminated in his confession,  does not suggest any other way in which the  manner of entry led to his statement. Because both the seizures and the custody were lawful,  the confession is admissible.    Affirmed


7
COFFEY, Circuit Judge, dissenting in part and  concurring in judgment. I am forced to write  separately because I am convinced that the  majority's opinion is unsupported by the law and  the facts of the case, and furthermore it may  have an impact on the ability of law enforcement  personnel to protect themselves when planning a  safe entry into a known drug dealer's residence.  Given that this case depends heavily on the  facts, I believe a more thorough description of  the facts and circumstances is in order.    The Controlled Delivery of the Drugs


8
On December 10, 1997, San Bernardino County,  California, Sheriff's deputies stopped the  automobile of one Hector Baez for traffic  violations. After questioning the suspect, the  officers became suspicious and asked Baez if they  could search his vehicle. After Baez consented to  the search, the officers discovered one kilogram  of cocaine, 18.47 kilograms of marijuana, two  clips of ammunition, and a nine-millimeter  handgun.


9
After his arrest, Baez agreed to cooperate with  the police and informed them that he had obtained  the drugs from a Hispanic man in Los Angeles and  that he was en route to deliver them to the  defendant-Jones in Decatur, Illinois, in exchange  for $51,000. Baez agreed to cooperate with law  enforcement officers and was transported, under  surveillance, to Decatur, Illinois. Upon his  arrival, Baez made a recorded telephone call to  Jones and informed him that he was approximately  an hour away. Baez, after being fitted with an  electronic monitoring device and still under  surveillance, then drove to Jones's apartment to  make the controlled delivery of the cocaine and  marijuana.


10
When Baez arrived at Jones's apartment on  December 11, 1997, Baez was greeted by Janice  Warden, Jones's girlfriend, and her six-year-old  son, Marcus, both of whom lived with Jones.  Warden invited Baez into the apartment and  advised him that, although Jones was not present,  he would return in about 45 minutes. Shortly  thereafter, Jones arrived at the apartment and  the two men went to Baez' car and retrieved the  drugs from the trunk of the car and returned to  the apartment.


11
Thereafter, the two men engaged in a brief  conversation, and Jones explained to Baez how he  prepared crack cocaine. During their  conversation, Baez told Jones that he had to get  his pager from his car. The pager comment,  carried over the wire, was a prearranged signal  to alert the police that the narcotics  transaction had been completed and that Baez was  leaving the apartment. Once Baez left Jones's  apartment,1 the Emergency Response Team (ERT)  proceeded according to their planned execution of  the search warrant.    The Execution of the Search Warrant2


12
Immediately after Baez left Jones's apartment  under the pretense of getting his beeper, the  lead ERT member, Officer David Kemp, pounded on  Jones's apartment door about five times with a  crowbar-type tool, and yelled as loud as he  could, "Decatur Police! Search Warrant! Open the  door!" Officer Kemp then waited four to five  seconds, but heard no response from inside the  apartment. After no response was forthcoming,  Officer Kemp tried the doorknob to determine the  amount of force that would be necessary to punch  the door open. The door was unlocked and Officer  Kemp opened it just enough to allow a "sliver of  light" to come into the apartment. At this time,  Officer Kemp moved aside and Officer Cody Moore,  hit the door with a battering ram.3


13
As the door swung open from the use of the  instrument, Officer Kemp looked into the living  room. Upon determining that there was no one  present in the living room, he threw a "flash-  bang" device4 into the living room and stepped  aside. Just as the flash-bang detonated, the  third ERT member, Officer Scott Hastings, rapidly  entered the apartment.


14
As soon as Officer Hastings entered the  apartment, he began yelling, "Police, get down,  get down!" Instead of getting down, Jones, who  was seated at the table, "abruptly" stood up with  his hands at his side and, as the majority fails  to note, in a position where the officer could  not tell whether Jones was armed because he could  not see his hands. According to the testimony at  the suppression hearing, Officer Hastings  "couldn't tell whether [Jones's hands] were  clenched open or whether they had anything in  them." In fact, Officer Hastings "couldn't see  [Jones] until [he] was within . . . a foot or two  from him."5


15
Also contrary to the majority opinion, Jones  was not immediately tackled when he stood up.  Rather, as Officer Hastings advanced toward  Jones, he continued to holler at him to get down.  It was only after Jones failed to comply with the  officer's repeated commands that Hastings ran  around the dining room table and tackled Jones.  According to Officer Hastings, "[a]s we fell to  the ground, I was on top of him, and I saw that  he did not have any weapons on his person.  [Jones] actually said, I don't have anything, I  don't have anything on me. You know, any  weapons." After determining that Jones was  unarmed, Officer Hastings removed himself from  atop Jones's body and proceeded to handcuff him  and seat him in a chair.


16
Once the ERT officers secured Jones, they  conducted a thorough search of his apartment.  They discovered the 1 kilogram of cocaine and the  18.47 kilograms of marijuana on the dining room  table near a set of triple-beam scales. The  agents also found electronic digital scales, drug  paraphernalia, and one gram of crack cocaine.  Officers also recovered, which the majority fails  to note, 26 rounds of .22 caliber ammunition from  Jones's bedroom.


17
While Inspectors Root and Trevor Stalets were  conducting the search, several ERT members  informed them that Jones wished to talk with  them. After approximately thirty minutes, during  which time the police conducted their systematic  search of the apartment, Jones was escorted into  one of the bedrooms with Agent Warren, Inspector  Root, and Master Sergeant Willy Hood. Agent  Warren advised Jones of his Miranda rights in the  presence of the other two officers, and Jones  verbally waived his rights and gave an oral  statement admitting that he had received the  marijuana and cocaine from Baez, and proceeded to  characterize himself as a middle man in the drug  enterprise. Jones went on to state that he was  responsible only for checking the quantity and  quality of the drugs delivered, and that he would  be willing to cooperate with law enforcement in  the future.    The Suppression Hearing


18
Before entering a conditional plea of guilty,  Jones filed a motion to suppress, arguing that  the method in which the officers entered the  apartment and subdued him made the execution of  the search warrant unreasonable, and that his  statement, which immediately followed this  alleged fourth amendment violation, should  therefore be suppressed under the "fruit of the  poisonous tree" doctrine.6 The district judge,  after hearing evidence from Agent Warren, Officer  Kemp, and Officer Hastings, denied Jones's motion  to suppress, stating that the fact that "the  defendant had weapons charges in the past" and  "[t]he large amount of . . . drugs [present]  certainly would give an objective statement to a  reasonable officer that danger could certainly  await the officer and the occupants of the  building upon entry in this type of search."  (emphasis added). Based on these facts and the  applicable caselaw, the judge proceeded to deny  Jones's motion to suppress.


19
On appeal, Jones argues that the district court  erred in denying his motion to suppress because  the manner in which the police executed the  search warrant was unreasonable and the  statements given to the police, at that time,  were the direct result of an alleged fourth  amendment violation and should therefore be  suppressed as fruit of the poisonous tree. The  majority attempts to answer this question in one  paragraph, without any detailed analysis of the  caselaw, by simply claiming that there is no  connection between the manner of entry and  Jones's subsequent confession. However, the  Supreme Court (not to mention this court) has  mandated that we undertake a more thorough  analysis. See Taylor v. Alabama, 457 U.S. 687,  690 (1982) ("This Court identified several  factors that should be considered in determining  whether a confession has been purged of the taint  of the illegal arrest: [t]he temporal proximity  of the arrest and the confession, the presence of  intervening circumstances, . . . and,  particularly, the purpose and flagrancy of the  official misconduct."); see also Dunaway v. New  York, 442 U.S. 200 (1979); Brown v. Illinois, 422  U.S. 590 (1975); Wong Sun v. United States, 371  U.S. 471 (1963); United States v. Ienco, 182 F.3d  517 (7th Cir. 1999); United States v. Patino, 830  F.2d 1413 (7th Cir. 1987).


20
"When reviewing the denial of a motion to  suppress, we review the district court's  conclusions of law de novo, and we review the  court's findings of fact for clear error." United  States v. Taylor, 196 F.3d 854, 859-60 (7th Cir.  1999).


21
As we have stated in the past:    The exclusionary rule is a judicially created  remedy that prohibits the government from  introducing at the defendant's trial evidence of  guilt obtained through violations of the Fourth  Amendment. United States v. Leon, 468 U.S. 897,  906, 104 S. Ct. 3405, 82 L. Ed.2d 677 (1984). A  district court's application of the fruit of the  poisonous tree doctrine in the context of the  Fourth Amendment is reviewed de novo. United  States v. Elie, 111 F.3d 1135, 1140 (4th Cir.  1997). The test for determining the admissibility  of evidence obtained through a chain of causation  that began with an illegal arrest is "'whether,  granting establishment of the primary illegality,  the evidence to which instant objection is made  has been come at by exploitation of that  illegality or instead by means sufficiently  distinguishable to be purged of the primary taint.'"  Wong Sun v. United States, 371 U.S. 471, 488, 83  S. Ct. 407, 9 L. Ed.2d 441 (1963) (quoting  Maguire, Evidence of Guilt, 221 (1959)). Thus, if  the causal chain between the initial illegality  and the evidence sought to be excluded is broken,  the link to the evidence is sufficiently  attenuated to dissipate the taint of illegal  conduct. United States v. Green, 111 F.3d 515,  521 (7th Cir. 1997). It has been noted that the  purpose of this attenuated connection test is to  mark the point of diminishing returns of the  deterrence principle inherent in the exclusionary  rule. LaFave, Search and Seizure, sec. 11.4(a),  at 235 (1996). Moreover, "[i]t is critical that  courts wrestling with 'fruit of the poisonous  tree' issues keep that fundamental notion in  mind, for when it is lost sight of the results  can be most unfortunate." Id.


22
Ienco, 182 F.3d at 526. Therefore, Jones must  establish that the police officers' entry into  his home violated the fourth amendment and, if he  succeeds in establishing such a violation, that  the violation resulted in (or was connected to)  his confession statement. See, e.g., United  States v. Nava-Rameriz, 210 F.3d 1128, 1130-32 (10th Cir. Apr. 10, 2000).


23
In an attempt to establish a fourth amendment  violation, Jones argues that the ERT's search of  his apartment was unreasonable due to the "para-  military" manner in which the ERT executed the  search warrant. Specifically, Jones points to the  ERT's use of: 1) a battering ram to open the  unlocked front door to his apartment; 2) the  flash-bang device; and 3) excessive force in  taking him into custody.


24
Instead of answering these allegations, the  majority gratuitously gift wraps a section 1983  claim by stating that "[i]f this were a damages  action seeking compensation for injury to the  occupants or the door, the claim would be a  serious one." Then the majority, without any  detailed analysis, merely draws the unsupported  conclusion that there is no connection between  the manner of entry (which the majority suggests  violates the fourth amendment)7 and the  confession.


25
Instead of focusing on the connection between  the officers' entry and the confession (the  majority makes little effort to distinguish the  facts of this case from cases like Taylor,  Dunaway, Brown, Wong Sun, Ienco, and Patino), I  am convinced that the officers, even though I  might not have implemented the same modus  operandi, were, under the facts and circumstances  of this case, acting in a legal albeit aggressive  manner. As the saying goes, don't judge a man  until you have walked a mile in his boots. See  Graham v. Connor, 490 U.S. 386, 396 (1989) ("Not  every push or shove, even if it may later seem  unnecessary in the peace of a judge's chambers,  . . . violates the Fourth Amendment.").  Consequently, I am of the opinion that there is  no need to reach the attenuation question that  the majority addresses.    The ERT's Use of a Battering Ram to Open Jones's  Front Door


26
Initially, Jones argues that the ERT's execution  of the search warrant was unreasonable because  "[t]here was simply no basis for agents to use a  battering ram to break open an unlocked door."  But, Jones's argument is misplaced.


27
In this case, Officer Kemp pounded on Jones's  apartment door approximately five times with a  crowbar-type tool while loudly announcing  "Decatur Police! Search Warrant! Open the Door!"  He then waited four to five seconds, and still  there was no response from within the apartment  nor did anyone appear at the door to open it. So,  pursuant to instructions from his ERT commander,  Officer Kemp tried the doorknob, and discovering  that the doorknob turned, opened the door  slightly, and stepped aside. Officer Moore then  hit the door with a hand-held battering ram and  the door flew open.


28
Under 18 U.S.C. sec. 3109, a law enforcement  officer is permitted to "break open any outer or  inner door or window of a house . . . to execute  a search warrant, if, after notice of his  authority and purpose, he is refused admittance."  The function of section 3109 is to "afford the  occupant notice so that he may open the door  peaceably." See United States v. Bragg, 138 F.3d  1194, 1195 (7th Cir. 1998). As Bragg points out,  "[i]f the officer 'is refused admittance'--and  failure to answer the door is a form of refusal  . . .--then the door may be broken to execute the  warrant." Id. (emphasis added).


29
The ERT officers complied with section 3109.  They clearly announced their presence by knocking  on the door five times while shouting "Decatur  Police! Search Warrant! Open the door!" They then  provided Jones, who was approximately fifteen  feet from the door, with ample opportunity (at  least seven seconds according to the district  court) to either open the door or to verbally  acknowledge their presence. In United States v.  Markling, 7 F.3d 1309, 1318 (7th Cir. 1993), we  found that a wait of seven seconds was sufficient  where the apartment was small and there was no  reason to think the occupant could not hear the  police knock and announce. In this case, the  trial judge made a specific finding that the  officers waited "at least a minimum of seven  [seconds] and clearly more." Here, as in  Markling, the apartment was small and there was  no reason, such as a stereo playing loud music,  why Jones could not hear Officer Kemp knock and  announce.


30
I agree with the district court that there is  no bright-line rule regarding how much time is  reasonable. See, e.g., United States v. Spikes,  158 F.3d 913, 926 (6th Cir. 1998), cert. denied,  119 S. Ct. 836 (1999) ("The Fourth Amendment's  'knock and announce' principle, given its fact-  sensitive nature, cannot be distilled into a  constitutional stop-watch where a fraction of a  second assumes controlling significance.");  United States v. Jones, 133 F.3d 358, 361 (5th  Cir.), cert. denied, 118 S. Ct. 1854 (1998) ("We  will resist the temptation to create a bright-  line standard for all cases, i.e., five seconds  or less is not long enough and more than five  seconds is."). Thus, courts have refused to  establish a specific time frame or set of  conditions before an officer may use a battering  ram to forcefully enter a residence because such  a determination must depend on the particulars of  each case. See Markling, 7 F.3d at 1318; see also  Spikes, 158 F.3d at 926 ("Whether police officers  paused long enough before admitting themselves  into a home thus entails 'a highly contextual  analysis, [requiring] examin[ation of] all the  circumstances of the case.'") (quoting United  States v. Bonner, 874 F.2d 822, 824 (D.C. Cir.  1989)). Accordingly, I am convinced that the ERT,  under the facts of this case, reasonably  construed Jones's failure to answer his door  after at least seven seconds as an implied  refused admittance, see Bragg, 138 F.3d at 1195,  and thus Officer Moore's use of a battering ram  to open the apartment door, which may have been  chained, booby trapped, otherwise blocked, or had  people hiding behind it who were positioned to  physically assault, or fire upon, the officers,  was within the limits of the fourth amendment.  The ERT's Use of a Flash-Bang Device


31
Jones next argues that the ERT's execution of  the search warrant was unreasonable because  "[t]here was simply no basis for agents to . . .  fire an explosive device into an apartment in  which a six-year-old child was present." But,  once again, Jones ignores the facts of this case.


32
It is important to note that Jones had just  received a very large quantity of drugs (almost  20 kilograms) from Baez, and, as pointed out  earlier, it is well known that drug dealing is a  crime infused with violence. See, e.g., United  States v. Brown, 188 F.3d 860, 865 (7th Cir.  1999); United States v. Gambrell, 178 F.3d 927,  929 (7th Cir.), cert. denied, 120 S. Ct. 281  (1999); United States v. Stowe, 100 F.3d 494, 499  (7th Cir. 1996). Beyond the violent nature of the  drug trade and the fact that when this amount of  narcotics is present drug dealers are likely to  be armed (as was Baez), the ERT knew that Jones  had been previously arrested for, and pled guilty  to, a gun violation. According to testimony, ERT  members also had other "knowledge either directly  or through others about Mr. Jones possessing  firearms" on two other occasions. It was,  therefore, reasonable for them to assume that  Jones might be armed, a belief that was further  supported by the discovery of 26 rounds of  ammunition, ammunition that obviously was not  used for art displays or decorations.


33
Under circumstances such as these, where the  police have a sound basis for believing that an  occupant is armed, I agree with the trial judge  and believe that the use of a flash-bang is an  appropriate means of disorienting the occupant so  that officers can protect themselves when they  enter the apartment in order to serve the search  warrant and proceed with the authorized search of  the premise. See United States v. Myers, 106 F.3d  936, 940 (10th Cir. 1997); Langford v. Superior  Court, 729 P.2d 822, 827 (Cal. 1987); see also  Mark V. Lonsdale, CQB, A Guide to Unarmed Combat  and Close Quarter Shooting; Specialized Tactical  Training Unit 111 (1999) ("The stun grenade  [flash-bang] may well have saved more lives than  any other single piece of equipment in the SWAT  inventory.").


34
While I certainly am not of the opinion that  officers should force entry in all narcotics  searches, see Richards, 520 U.S. at 393-94, I do  believe that when officers are faced with an  individual who has a criminal record involving  guns, and the officers have information that the  suspect is still involved with weapons, and that  individual has just purchased approximately 20  kilograms of narcotics, the procedure the police  used in executing the search warrant in this case  was reasonable. I am, therefore, of the opinion  that the majority's attempt to make the potential  harm to a child a focal point of the case is  misplaced (maybe even inaccurate because the  record does not reflect that there were any  hiding places for a child). The majority's  attempt to hypothesize about the existence of a  hiding child (whom for all we know would have  been protected from the effects of the flash-  bang) is immaterial to what actually happened in  this case. As discussed above, police conducted  a fast visual inspection of the room and did not  observe any children present. It was only after  concluding that no children were present that the  flash-bang was deployed and the police entered  the apartment.8


35
Because I refuse to hold that officers are  barred from using the necessary, precautionary  measures such as the flash-bang device used in  this case, I agree with the trial judge that,  under the facts and circumstances of this case,  the ERT's use of the flash-bang was within the  limits of the fourth amendment.    The ERT's Use of Force to Tackle Jones


36
Finally, Jones argues that the ERT's execution  of the search warrant was unreasonable because  "[t]here was simply no basis for agents . . . to  rush over to [him] and strike him in the head and  tackle him to the floor, when he did not  immediately lay down on the floor as commanded."


37
In determining the reasonableness of the police  officers' use of force in executing a drug search  warrant, we balance the nature and quality of the  intrusion of the defendant's fourth amendment  interests against the nature of the threat the  defendant posed to the police. See Estate of  Phillips v. City of Milwaukee, 123 F.3d 586, 592  (7th Cir. 1997), cert. denied, 118 S. Ct. 1052  (1998) (citing Graham v. Connor, 490 U.S. 386,  396 (1989)).


38
Here, after Officer Hastings entered the  apartment, he repeatedly yelled at Jones to "get  down." Despite Officer Hastings's orders, Jones  abruptly stood up with his hands at his side and  Officer Hastings "couldn't tell whether [Jones's  hands] were clenched open or whether they had  anything in them." The majority ignores the  obvious fact that Jones's failure to comply with  Officer Hastings's commands combined with Jones's  failure to keep his hands in sight caused Officer  Hastings to fear for his safety. Cf. United  States v. Denney, 771 F.2d 318, 322 (7th Cir.  1985). In response to the apparent threat that  Jones posed, and remembering that Jones had  previously pled guilty to carrying a loaded  firearm, I am of the opinion that the force  Officer Hastings used to restrain and arrest  Jones was justified. Furthermore, as soon as the  officer determined that Jones was unarmed, he got  off Jones, cuffed him, and seated him in a chair.  Accordingly, I am of the opinion that Officer Hastings's tackling of Jones in order to ensure  his and the other officers' safety was not  violative of the fourth amendment.


39
I refuse to join in a mandate that demands that  law enforcement officers endanger their lives by  outlawing the use of the tactics used in this  case just because two members of the court would  do something different with the benefit of  hindsight. It is often said that judges have  minutes, hours, days, weeks, and even months to  make a decision, but officers have only a split  second to make a life or death decision when  entering the residence of a drug dealer and  determining exactly how to restrain a person who  has a criminal history involving weapons, has  just purchased approximately 20 kilograms of  narcotics, fails to follow officer instructions,  and keeps his hands out of sight (whether  intentionally or unintentionally). Recognizing  the inherent dangers police officers face every  day (especially those dealing with narcotics  arrests) and ever cognizant that one should not  judge a man until you have walked a mile in his  boots,9 I am of the opinion that the officers'  actions, while aggressive,10 were within the  limitations of the fourth amendment.  Consequently, there is no reason to determine  whether Jones's confession was "connected" to the  manner in which the officers entered the  apartment and arrested him.


40
All this being said, I join in the decision to  affirm the denial of Jones's motion to suppress.



Notes:


1
 After Baez left Jones's apartment, F.B.I. Special  Agent Jeffery Warren arrested him and detained  him in a Decatur police transport van while  Decatur police officers executed the search  warrant.


2
 Contrary to the majority's statement that "[t]he  police did not believe that Jones was an unusually  dangerous drug dealer," there is more than ample  evidence in the record to establish that Jones  might very well have proved to be a very real  danger to the lives and safety of the police  officers. In anticipation of the controlled  delivery, Illinois Police ran a criminal history  check of Jones, and it revealed that Jones had a  1991 arrest for unlawful use of a weapon. Jones  pled guilty to the charge, and the Cook County,  Illinois, court sentenced him to one year of court  supervision. Inspector Ed Root briefed the ERT  members about Jones's weapons violation and advised  the team that this should be taken into account in  their planning of the entry into Jones's apartment.  ERT members also testified that they had "knowledge  either directly or through others about Mr. Jones  possessing firearms" on two other occasions and  "that it was a possibility that he could be [armed]  again." (emphasis added). In addition to this,  Jones had just purchased a large amount of  narcotics (almost 20 kilos) for $51,000. It is  reasonable to assume that someone willing to make  such a large expenditure would also be willing to  use a weapon to safeguard it as well as himself.  The particular danger Jones represented is also  demonstrated by the fact that when Baez was  initially en route to deliver the narcotics to  Jones he felt it necessary to be armed with a 9mm  handgun and two clips of ammunition. As a result of  this information, ERT members planned their entry  into Jones's apartment.


3
 The majority joins the defendant in his claim and  states that the "[p]olice had little reason to  apply a battering ram to a door that was already  ajar." However, a battering ram is frequently used  by law enforcement when executing a search warrant  for a drug dealer's or other suspect's (whom they  reasonably believe might be armed) residence, and  may be necessary for a number of reasons in  situations in which an individual refuses to answer  the door. For example, given that this was a search  of a premise where a large stash of narcotics were  being held it is certainly possible that the front  door to such a residence might be booby trapped.  Even without assuming any such trap, it is also  possible that the use of the battering ram was  necessary because the officers could not tell,  because the door was only open very slightly,  whether objects or armed individuals were  positioned directly behind the door. It is also  possible that the door was chained or had some  other form of additional restraint (such as a chair  propped against the door or metal restraint) that  would have prohibited the officers from gaining a  fast entry, and therefore exposed them to unknown  dangers, whether it be by physical assault or  gunfire. I am firmly convinced that the use of a  battering ram was probably the only safe method to  ensure that the door opened as quickly as possible,  both securing the officers' safety and preventing  Jones from destroying evidence.


4
 A "flash-bang" is not a "bomb" as the majority  improperly labels it. Rather it is a non-lethal  device that produces a flash and a gunshot-type  noise that stuns and disorients for about six to  eight seconds. This diversionary tactic is  effectively used by police departments, the F.B.I.,  and even military units to disorient suspects and  ensure safety. See Jack H. McCall, Jr., Blinded by  the Light: International Law and the Legality of  Anti-Optic Laser Weapons, 30 Cornell Int'l L.J. 28  (1997). The majority, in an unsupported conclusion,  claims that the use of this device "created a risk  that people close to the detonation point would be  injured" and that "[c]hildren are especially  vulnerable." If, as the majority hypothesizes, a  child was hiding behind a piece of furniture, the  child would not be "especially vulnerable," but  rather would be protected from the bright light of  the device. The fact that the child may be exposed  to a potentially loud noise, does not, in my view,  warrant the exclusion of the use of such a device.  Rather than the unsupported statements of the  majority, the record reflects that law enforcement  threw the diversionary device into the room only  after assuring themselves (to the extent that was  humanly possible under the circumstances) that no  children were present in the immediate area; a  belief that turned out to be accurate. We note that  it is ironic that law enforcement apparently had  more concern for the child than did the defendant-  Jones, who placed the child in an apartment with a  large quantity of narcotics, drug paraphernalia, 26  live rounds of ammunition, and where gunfire might  erupt at any time.


5
 At the suppression hearing, the ERT officers  testified that although the dining room is not a  separate room from the living room, it is not  visible from the front door because of the "L"  shape configuration of the living unit.


6
 In his motion to suppress filed with the trial  court, Jones also argued that the physical evidence  seized from his apartment should be suppressed  because the officers executing the search warrant  did not provide him with a signed copy of the  search warrant as required by Fed. R. Crim. P.  41(d). While the majority correctly applies the  exclusionary rule to the physical evidence seized  from Jones's residence (i.e. the drugs), there is  no need to address the issue because Jones has  abandoned this argument on appeal.


7
 The majority relies on Richards v. Wisconsin, 520  U.S. 385 (1997), for its claim that it is "less  certain" than the district court (and presumably  myself) that the police did not violate the fourth  amendment. I am puzzled by the majority's reliance  on Richards because it dealt with the single  question of whether the state of Wisconsin could  legalize "no-knock" entries for search warrants in  each and every narcotics case. In a very narrow  holding, the United States Supreme Court stated  that while Wisconsin could not create such a  general rule, the facts of the particular case  justified a "no-knock" entry. Given that it is  undisputed that the officers knocked and announced  their presence in this case, I find the majority's  reliance on Richards inappropriate, unconvincing,  and inaccurate.


8
 We note that if a child was present, a flash-bang  device which disorients a suspect may actually  serve to protect the child because cross-fire  between officers and the suspect is less likely to  erupt.


9
 156 officers in 1998 and 130 officers in 1999 died  in the line of duty. See Nation in Brief, The  Washington Post, Dec. 30, 1999 (1999 WL 30310974).


10
 See Graham, 490 U.S. at 397 ("[T]he question is  whether the officers' actions are 'objectively  reasonable' in light of the facts and circumstances  confronting them, without regard to their  underlying intent or motivation.")